Citation Nr: 0123737	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  97-23 078	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to June 
1946.

This case came to the Board of Veterans' Appeals (Board) from 
a March 1997 RO decision which denied service connection for 
bilateral hearing loss.  The Board denied the claim in August 
1999.  The veteran then appealed to the United States Court 
of Appeals for Veterans Claims (Court).  By a December 2000 
motion, the VA Secretary requested the Court to vacate the 
Board decision and remand the case for further action; this 
motion was granted by a January 2001 Court order.


REMAND

The now-vacated Board decision denied the claim for service 
connection for bilateral hearing loss on the basis that the 
claim was not well grounded.  Subsequent to the Board 
decision, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted.  It 
was on the basis of this new law that the VA Secretary 
requested that the Court vacate the Board decision.  The VCAA 
eliminates the concept of a well-grounded claim and redefines 
the obligations of the VA with respect to notice to a 
claimant and duty to assist.  The new notice and duty to 
assist provisions of the VCAA are found in 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  The VA has recently 
promulgated regulations to implement the VCAA, including a 
regulation on the notice and duty to assist provisions.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).

Medical evidence currently of record shows no hearing loss 
during the veteran's 1943-1946 active duty and no hearing 
loss after service until 1987.  In light of the motion and 
Court order in this case, and the VCAA, further development 
of the evidence is warranted, including obtaining any 
additional post-service medical records and providing the 
veteran with a VA examination.

Accordingly, the Board remands the case to the RO for the 
following action:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
examined or treated him for hearing loss 
since his active duty.  The RO should 
then obtain copies of the related medical 
records which are not already in the 
file.

2.  Thereafter, the veteran should 
undergo a VA examination to determine the 
nature and etiology of his hearing loss.  
The claims folder must be provided to and 
reviewed by the examiner, and the 
examination report should note that such 
has been done.  Based on examination 
findings, historical records, and medical 
principles, the VA examiner should 
provide a medical opinion, with full 
rationale, as to the date of onset and 
etiology of the veteran's hearing loss, 
including whether it was caused by noise 
exposure during his military service.

3.  After the above development is 
completed, and after assuring compliance 
with the VCAA and companion regulation, 
the RO should review the claim for 
service connection for bilateral hearing 
loss.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and given the opportunity to respond 
before the case is returned to the Board.




On remand, the veteran may submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




